UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-1849


BARRY ADAMS,

                Plaintiff - Appellant,

          v.

HIGH PURITY SYSTEMS, INCORPORATED; NORMAN JONES,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:09-cv-00354-GBL-JFA)


Submitted:   May 21, 2010                     Decided:   June 9, 2010


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Barry Adams, Appellant Pro Se. Anessa Abrams, SAUL EWING, LLP,
Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Barry     Adams       appeals       the   district     court’s       order

granting Defendants’ motion to dismiss his federal employment

discrimination and state tort law claims pursuant to Federal

Rule of Civil Procedure 12(b)(6).                     We have reviewed the record

and     find     no     reversible        error.          Accordingly,     we     affirm

substantially on the reasoning of the district court.                           Adams v.

High    Purity    Sys.,        Inc.,    No.    1:09-cv-00354-GBL-JFA        (E.D.    Va.

June 5, 2009; July 2, 2009).                  With regard to Adams’ reverse race

discrimination claim, we find that Adams failed to allege that

he was treated less favorably than others outside his protected

class; thus, this claim was insufficiently pled.                       See McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802 (1973); White v. BFI

Waste    Servs.,       LLC,    375 F.3d 288,   295   (4th   Cir.    2004).      We

dispense       with     oral     argument       because     the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                               2